

EXHIBIT 10.2




=====================================================================




tgilogo.jpg [tgilogo.jpg]






TRIUMPH GROUP, INC.
EXECUTIVE CASH INCENTIVE COMPENSATION PLAN


(Effective April 1, 2018)
















=====================================================================






1

--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I
PURPOSE     1

ARTICLE II
DEFINITIONS     1

ARTICLE III
BACKGROUND AND ELIGIBILITY     4

ARTICLE IV
INCENTIVE AWARDS     5

ARTICLE V
PERFORMANCE GOALS     5

ARTICLE VI
TERMINATION OF EMPLOYMENT     5

ARTICLE VII DETERMINATION OF INCENTIVE AWARDS
5

ARTICLE VIII CHANGE OF CONTROL
6

ARTICLE IX
MISCELLANEOUS     6





i

--------------------------------------------------------------------------------







ARTICLE I



PURPOSE
The purpose of the Plan is to promote the achievement of the Company’s short-
and long-term, targeted business objectives by providing competitive
cash-incentive reward opportunities to those selected executive officers and
other key members of management who can significantly impact the Company’s
performance. The Plan enhances the Company’s ability to attract, develop and
motivate individuals as members of a talented management team while aligning
their interest with those of the stockholders.
ARTICLE II



DEFINITIONS
As used in the Plan, the following terms shall have the following meanings:
2.1“Affiliate” means any entity that is, directly or indirectly, controlled by,
under common control with or controlling the Company or any entity in which the
Company has a significant ownership interest as determined by the Committee.
2.2“Award Period” mean a period of at least six months and no longer than three
consecutive Plan Years for an Incentive Award.
2.3“Board” means the Board of Directors of the Company.
2.4“Cause” has the meaning set forth in the Participant’s employment or similar
agreement with the Employer or any severance or similar agreement or plan, or,
if no such agreement or plan is in effect, means (a) the willful and continued
failure by the Participant (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness) to perform
substantially the duties and responsibilities of the Participant’s position with
the Employer after a written demand for substantial performance is delivered to
the Participant by the Board, which demand specifically identifies the manner in
which the Board believes that the Participant has not substantially performed
such duties or responsibilities; (b) the conviction of the Participant by a
court of competent jurisdiction or a plea of nolo contendere for felony criminal
conduct or a crime involving moral turpitude; or (c) the willful engaging by the
Participant in fraud or dishonesty which is demonstrably and materially
injurious to the Company or its reputation, monetarily or otherwise. No act, or
failure to act, on the Participant’s part shall be deemed “willful” unless
committed or omitted by the Participant in bad faith and without reasonable
belief that the Participant’s act or failure to act was in, or not opposed to,
the best interest of the Company. It is also expressly understood that the
Participant’s attention to matters not directly related to the business of the
Employer shall not provide a basis for termination for Cause so long as the
Board has approved the Participant’s engagement in such activities.
2.5“Change of Control” means any of the following:
(a)Any individual, entity or group (a “Person”) (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (i) the then-outstanding


1

--------------------------------------------------------------------------------




shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (ii) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this definition, the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliated entity or (iv) any
acquisition pursuant to a transaction that complies with (c)(i), (c)(ii) and
(c)(iii) of this definition;
(b)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs in connection with
or as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;
(c)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
(d)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


2

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary herein, if the definition of Change in
Control set forth in the Company’s 2018 Equity Compensation Plan, as amended or
superseded from time to time (the “Equity Plan”), is amended or modified, then
such change shall apply to and change the definition of Change in Control under
the Plan.
2.6“Chief Executive Officer” means the chief executive officer of Triumph Group,
Inc.
2.7“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
2.8“Committee” means the Compensation and Management Development Committee of
the Board.
2.9“Company” means Triumph Group, Inc., a Delaware corporation or its successor.
2.10“Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six (6) months. Whether an
individual has a Disability shall be confirmed by the Committee. The Committee
may rely on any determination that a Participant is disabled for purposes of
benefits under any long-term disability plan maintained by the Company or any
Subsidiary or Affiliate in which the Participant.
2.11“Effective Date” has the meaning set forth in Section 3.1.
2.12“Employer” means the Company or any Subsidiary or Affiliate, as applicable.
2.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
2.14“Incentive Award” means the award granted to a Participant under the Plan.
2.15“Incentive Award Letter” means the letter issued to the Participant by the
Company setting forth the terms and conditions of an Incentive Award for an
Award Period. A sample Incentive Award Letter is attached to the Plan as Exhibit
A.
2.16“Overachievement Performance” means the level of attainment of Performance
Goals for an Award Period at which the maximum Incentive Award under the Plan,
will be earned.
2.17“Participant” means those officers who, at the time an Incentive Award is
made under this Plan, are in Band 6 and above, and those otherwise subject to
the reporting requirements of Section 16 of the Exchange Act or a direct report
to the Chief Executive Officer.
2.18“Performance Goals” means financial or operating, stock performance-related
or individually-based goals established for an Incentive Award by the Committee.
2.19“Plan” means this Triumph Group, Inc. Executive Cash Incentive Compensation
Plan, effective as of the Effective Date, as amended from time to time.


3

--------------------------------------------------------------------------------




2.20“Plan Year” means the fiscal year of the Company (April 1 - March 31).
2.21“Retirement” means a Participant’s retirement from active employment with
the Company or a Subsidiary pursuant to its relevant policy on retirement as
determined by the Committee.
2.22“Subsidiary” means any company (other than the Company) in an unbroken chain
of companies beginning with the Company, provided each company in the unbroken
chain (other than the Company) owns, at the time of determination, stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other companies in such chain.
2.23“Target Incentive Award” means, for a Participant, the Incentive Award,
expressed as a percentage of the Participant’s base salary in effect on the last
day of the Award Period on which the Participant is employed with the Company,
that the Participant will earn during an Award Period, subject to the attainment
of the Performance Goals at Target Performance during the Award Period and
subject to the other terms and conditions of the Plan.
2.24“Target Performance” means the level of attainment of Performance Goals for
an Award Period at which a Target Incentive Award will be earned.
2.25“Threshold Performance” means the level of attainment of Performance Goals
for an Award Period at which the minimum Target Incentive Award will be earned
and below which no Incentive Award will be earned.
ARTICLE III

BACKGROUND AND ELIGIBILITY
3.1Effective Date. The Plan is effective as of April 1, 2018.
3.2Administration of the Plan.
(a)The Committee shall have full power and authority to construe, interpret and
administer the Plan and to make rules and regulations subject to the provisions
of the Plan. All decisions, actions, determinations or interpretations of the
Committee shall be made in its sole discretion and shall be final, conclusive
and binding on all parties.
(b)The Committee shall have the authority to approve Incentive Awards for the
Chief Executive Officer and, as recommended by the Chief Executive Officer, the
other Participants.
(c)The Committee shall have the authority to develop, implement and revise or
amend, as applicable, Plan communications, summary plan descriptions,
prospectuses and Plan procedures or processes, and provide such documentation to
Participants in connection with awards made under the Plan.
3.3Eligibility and Participation. Participation in the Plan is limited to
executives of the Company in Band 6 and above and other officers subject to
reporting requirements of Section 16 of the Exchange Act or a direct report to
the Chief Executive Officer.


4

--------------------------------------------------------------------------------




ARTICLE IV

INCENTIVE AWARDS
4.1Incentive Awards. For each Award Period, the Committee shall designate (a)
the Target Incentive Award for each Participant, (b) the Award Period and (c)
the Performance Goals applicable to each Incentive Award. The amount of any
Incentive Award earned will be based on the attainment of the designated
Performance Goals over the Award Period, and may be pro-rated.
ARTICLE V

PERFORMANCE GOALS
5.1Performance Goals. Performance Goals and the Threshold Performance, Target
Performance and Overachievement Performance levels for the applicable Award
Period shall be designated in an Incentive Award Letter. Performance between the
Threshold, Target and Overachievement Performance levels shall be determined by
the Committee. Such Performance Goals may vary by Participant and by Incentive
Award. The Committee, in its discretion, may adjust or modify the calculation of
Performance Goals and/or the determination of performance to prevent dilution or
enlargement of the rights of Participants.
ARTICLE VI

TERMINATION OF EMPLOYMENT
6.1Forfeiture. If a Participant terminates his or her employment with the
Company for any reason other than Retirement, death or Disability (as determined
by the Committee) or if the Company terminates a Participant’s employment for
Cause, in each case prior to the last day of an Award Period, any outstanding
Incentive Award shall be forfeited, and such Participant will not receive
payment of any outstanding Incentive Award.
6.2Termination without Cause. If a Participant’s employment is terminated
without Cause by the Employer, the Committee has the authority to determine the
impact of such termination without Cause on any outstanding Incentive Awards.
Notwithstanding the foregoing, , if a severance plan or agreement or employment
agreement in place at the time of a Change in Control provides for acceleration
or different provisions for an Incentive Award, the terms of such severance plan
or agreement or employment agreement shall control.
6.3Death, Disability and Retirement. A Participant whose employment terminates
during an Award Period as a result of death, Disability or Retirement, shall be
entitled to receive a pro-rata award from the beginning of the Award Period to
the date of termination of employment. The Incentive Award Letter may vary these
provisions, provided that, except as provided in Article VIII, an Incentive
Award shall always be based on actual performance during the Award Period.
ARTICLE VII

DETERMINATION OF INCENTIVE AWARDS
7.1Determination of Incentive Award. As soon as practicable following the end of
an Award Period, the Committee shall determine the extent to which each
Incentive Award is earned, if any, based on the attainment of Performance Goals
during the Award Period, and determine whether all other terms and conditions of
the Incentive Award have been satisfied.


5

--------------------------------------------------------------------------------




7.2Payment of Incentive Award. Upon approval by the Committee, the Incentive
Award shall be paid in the next pay cycle applicable to the Participant;
provided that in no event shall payment be made later than March 15th following
the end of the calendar year in which the Award Period ends. In the event that a
Participant dies prior to receiving an Incentive Award payment, the Company
shall pay such Incentive Award to the beneficiary designated in writing by the
Participant to the Committee, or in the absence of a designated beneficiary, to
the Participant’s estate.
7.3Clawback Provision. The Company shall have the right to recoup or “claw back”
any payment made with respect to a Participant under the Plan to the extent
necessary to comply with applicable Federal securities laws or any Board- or
Committee-approved plan or policy.
ARTICLE VIII

CHANGE OF CONTROL
8.1Change of Control. In the event of a Change of Control during the Award
Period for an Incentive Award, the Incentive Award shall be accelerated and paid
within sixty (60) days following the Change of Control. Unless otherwise
determined by the Committee, any such Incentive Award shall be paid based upon
achievement of the higher of actual or the Target Performance level.
Notwithstanding the foregoing, if a severance plan or agreement or employment
agreement in place at the time of a Change in Control provides for acceleration
or different provisions for an Incentive Award, the terms of such severance plan
or agreement or employment agreement shall control.
ARTICLE IX

MISCELLANEOUS
9.1No Right to Compensation or Employment. Nothing in the Plan, an Incentive
Award Letter, or in any agreement or other instrument executed pursuant thereto
shall be construed as conferring upon any Participant the right to receive
incentive compensation or to be continued in the employ of the Company and any
rights conferred by the Plan may not be transferred, sold, assigned, pledged,
anticipated or otherwise disposed of other than by will or intestate laws.
9.2Amendment. The Plan may be amended at any time by the Committee and may be
terminated in whole or in part at any time by the Board or the Committee. No
such action may reduce the amount of any earned Incentive Award that has not yet
been paid or accelerate the payment date of any earned Incentive Award.
9.3No Set-Aside. Nothing in the Plan shall obligate the Company to set aside
funds to pay for the Incentive Awards determined hereunder.
9.4Withholding. The Company shall have the right to make all payments and
distributions pursuant to the Plan to a Participant (or his or her beneficiary
in the event of the Participant’s death), net of any applicable Federal, State
and local taxes required to be paid or withheld. The Company shall have the
right to withhold from wages, Incentive Award payments, or other amounts
otherwise payable to such Participant such withholding taxes as may be required
by law, or to otherwise require the Participant to pay such withholding taxes.


6

--------------------------------------------------------------------------------




9.5Section 409A. It is the intention of the Company that each Incentive Award
shall be, to the maximum extent permitted, exempt from and shall not constitute
a “deferred compensation plan” subject to Section 409A of the Code, and the Plan
and the terms and conditions of all Incentive Awards shall be interpreted
accordingly. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any obligation to take any action to prevent the assessment
of any excise tax or penalty on any Participant or Incentive Award under Code
Section 409A, and neither the Company nor the Committee, nor any member thereof,
shall be liable for any tax or penalty resulting from a violation of Section
409A.
9.6Governing Law. All questions pertaining to validity, construction and
administration of the Plan and the rights of all persons hereunder shall be
determined with reference to, and the provisions of the Plan shall be governed
by and shall be construed in conformity with, the internal laws of the State of
Delaware without regard to any of its conflict of laws principles.
9.7Successors and Assigns. The Plan shall be binding upon and inure to the
benefit of the Company and its successors and assigns.








7

--------------------------------------------------------------------------------





EXHIBIT A
Sample Incentive Award Letter


[______] [__], 20__
[Name]
[Address]
[Address]


RE:    FY__ Short-Term Cash Award
Dear ______:
I am pleased to inform you that on [_______________], the Compensation and
Management Development Committee of the Company’s Board of Directors (the
“Committee”) approved your receipt of a short-term cash award (the “FY__ STI
Award”) made under the Triumph Group, Inc. Executive Cash Incentive Compensation
Plan (the “Plan”). All defined terms used in this award notice without
definition have the meanings set forth in the Plan, a copy of which is provided
with this award notice. We are also providing the prospectus related to the
Plan.
The FY__ STI Award is based on the following compensation metrics:
FY__ Base Salary:                     $________


% for FY__ STI Award                    ____ % ($________)


The principal terms of the FY__ STI Award are:


Date of Grant:                        


Award Period for FY__ STI Award:            


STI Performance Goals -


STI Performance Goal    Weighting    Threshold        Target        Maximum


[_______]
[_______]
[_______]
If performance is at Threshold, the FY__ STI Award will be paid at __% of
target, if performance is at Target, the FY__ STI Award will be paid at 100% of
target, and if performance is at or above Maximum, the FY__ STI Award will be
paid at ___% of target. For performance between the


A-1

--------------------------------------------------------------------------------




Threshold, Target and Maximum performance levels, the FY__ STI Award earned will
be adjusted in a linear fashion. No payout will be made with respect to a
performance goal if performance is below the Threshold level. To the extent a
specified performance goal is achieved at or above the Threshold level, you will
receive the FY__ STI Award determined to be earned regardless of the results of
performance against the other performance goals. Performance against each
performance goal is evaluated separately.
You must provide services to the Company or a subsidiary through the end of the
Award Period in order to be paid the FY__ STI Award, if earned.
If you have any questions about this award, please contact ____________ at
Corporate ([telephone]; [email]).
Thank you for your efforts and your contribution to the success of Triumph
Group, Inc.
Sincerely,


Daniel J. Crowley
President and Chief Executive Officer




A-2